 



Exhibit 10.1
AMENDED AND RESTATED TOLL CONVERSION AGREEMENT
by Nordural ehf and Glencore AG
as of February 10, 2005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
AMENDED AND RESTATED TOLL CONVERSION AGREEMENT

          SECTION   PAGE
Recitals
    2  
Terms of Agreement
    2  
Article I
    2  
Definitions
    2  
1.1 Definitions
    2  
1.2 References in Agreement
    7  
Article II
    7  
Term
    7  
2.1 Term
    7  
2.2 Coordination of Alumina and Product Flow
    8  
Article III
    8  
Alumina
    8  
3.1 Alumina Inventory and Delivery Obligations
    8  
3.2 Alumina Delivery Procedures
    9  
3.3 Quality of Alumina; Source
    11  
3.4 Sampling and Analysis; Non-Conforming Alumina
    11  
3.5 Weights
    11  
3.6 Stored Alumina
    12  
Article IV
    12  
Conversion; Delivery of Aluminum
    12  
4.1 Conversion Ratio
    12  
4.2 Aluminum Specifications
    12  
4.3 Scheduling of Aluminum Delivery
    13  
4.4 Releases; Stored Aluminum
    13  
4.5 Weights and Analysis
    14  
4.6 Loading Costs; Shipping Arrangements
    14  
4.7 Point of Delivery; Transfer of Risk of Loss
    15  
Article V
    15  
Conversion Charge and Payment Terms
    15  
5.1 Conversion Charge
    15  
5.2 Conversion Charge Services
    16  
5.3 Invoices; General Payment Terms
    17  
5.4 Method of Payment
    17  
Article VI
    17  
Title, Storage and Insurance
    17  
6.1 Title; Bailment
    17  
6.2 Taxes
    20  
6.3 Segregated Storage; Holding Certificates; Financing Statements
    20  
6.4 Insurance
    21  

i



--------------------------------------------------------------------------------



 



      SECTION   PAGE
Article VII
  21
Warranties; Limitation of Liability
  21
7.1 Warranties
  21
7.2 Inspection and Non-Conforming Product
  21
7.3 Warranty Limitation
  22
Article VIII
  23
Force Majeure
  23
8.1 Force Majeure
  23
Article IX
  24
Termination; Effect of Termination
  24
9.1 Termination
  24
9.2 Effect of Termination
  25
Article X
  26
Termination for Default
  26
10.1 Grounds for Termination
  26
10.2 Consequences of Termination for Default
  28
Article XI
  28
Miscellaneous
  28
11.1 Entire Agreement; Amendment
  28
11.2 Headings
  28
11.3 Waiver; Cumulative Rights
  29
11.4 Governing Law
  29
11.5 Dispute Resolution
  29
11.6 Notices
  29
11.7 Illegality; Severability
  31
11.8 Counterparts
  31
11.9 Assignment
  31
Exhibit A: Loading/Discharge Conditions in Grundartangi Port
  33
Exhibit B: Permitted Source Specifications for Alumina
  34
Aughinish (AUG) Alumina Specifications
  35
Eurallumina (EUR) Alumina Specifications
  36
Alcoa/Inespal (ESP) Alumina Specifications
  37
Alunorte (ANO) Alumina Specifications
  38
Interalumina (INT) Alumina Specifications
  39
Surinam (SUR) Alumina Specifications
  40
Windalco Jamaica (WIN) Alumina Specifications
  41
Alpart (ALP) Alumina Specifications
  42
Jamalco Alumina Specification
  43
Exhibit C: Procedures for Sampling and Analysis of Alumina
  44
Exhibit D: Product Specifications
  45
Exhibit E: Calculation of Metal Premium
  46

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED TOLL CONVERSION AGREEMENT
     THIS AMENDED AND RESTATED TOLL CONVERSION AGREEMENT is entered into as of
February 10, 2005, by Nordural ehf, a company organized and existing under the
laws of the Republic of Iceland (“Nordural”), and Glencore AG (“Glencore”), a
company organized and existing under the laws of Switzerland (“Glencore”).
Recitals
     A. Nordural owns and operates an aluminum reduction plant at Grundartangi,
Iceland (the “Plant”).
     B. Nordural and Glencore entered into an agreement dated August 1, 2004,
(the “Initial Agreement”) which provided for the delivery of Alumina by Glencore
and the conversion of such Alumina into primary aluminum at the Plant, pursuant
to the terms thereof.
Terms of Agreement
     The parties hereto, intending legally to be bound by this Agreement, hereby
agree as follows:
Article I
DEFINITIONS
     1.1 Definitions. In this Agreement, unless inconsistent with the context,
the words and expressions set forth below shall have the following meanings:

2



--------------------------------------------------------------------------------



 



     “Affiliate” means any other person or entity directly or indirectly
controlling, controlled by, or under common control with, such person or entity,
whether through the ownership of voting securities, by contract or otherwise.
     “Alumina” means alumina meeting the Permitted Source Specifications.
     “Alumina Delivery” means the delivery of Alumina by Glencore duty unpaid at
the Discharge Port pursuant to Section 3.1.2.
     “Alumina Load Port” means the port at which Alumina is loaded onto a Vessel
for delivery to Nordural pursuant to the terms of this Agreement.
     “Aluminum Delivery” means the delivery by Nordural of Product pursuant to
Section 4.3.1.
     “Aluminum Load Port” means the port of Grundartangi, Iceland or such other
port in Iceland as may be agreed between the parties.
     “Applicable Laws” means any applicable laws, codes, rules and regulations,
any applicable judgments, decrees, writs and injunctions of any court,
arbitration panel, arbitrator or Regulatory Authority and any applicable orders,
licenses, permits, directives or other actions of any Regulatory Authority.
     “Bailed Property” means all Alumina delivered by Glencore pursuant to this
Agreement from the point of Alumina Delivery to Nordural as specified in
Section 6.1.1 (including Alumina in transit from the Discharge Port, from the
Discharge Port to the Plant, and Alumina in storage and in the process of
Conversion at the Plant), and all Product produced

3



--------------------------------------------------------------------------------



 



hereunder up to the point of delivery by Nordural to Glencore as specified in
Article IV (including Product in transit to storage or in storage at the Plant),
or any combination of the foregoing. “Bailed Property” shall not include Alumina
in metal pads in the pots or any residue, slag or by-products of the Conversion
process.
     “Contract Year” means the twelve (12)-month period from January 1 through
December 31 of each year during which this Agreement is in effect, except that
(i) for the year in which the Start Date occurs, “Contract Year” shall mean that
portion of such year from the Start Date through December 31 of such year, and
(ii) for the year in which the End Date occurs, “Contract Year” shall mean that
portion of such year from January 1 through the End Date.
     “Conversion” means the electrolytic reduction of Alumina into molten
aluminum and casting molten aluminum into primary aluminum, and the verb
“convert” shall have the corresponding meaning.
     “Conversion Charge” shall have the meaning specified in Section 5.1.
     “Discharge Port” means the port of Grundartangi, Iceland, or such other
port in Iceland as may be agreed by the parties.
     “End Date” shall have the meaning specified in Section 9.1.1.
     “Event of Default” shall have the meaning specified in Section 10.1.
     “Force Majeure” shall have the meaning specified in Section 8.1.
     “Iceland Business Day” means any day other than a Saturday, Sunday or a day
on which banking institutions in the Republic of Iceland are required or
permitted to close.

4



--------------------------------------------------------------------------------



 



     “Lien” means any mortgage, pledge, lien, charge, encumbrance, lease or
other security interest of any kind.
     “LME” shall have the meaning specified in Section 5.1.3.
     “LME Price” shall have the meaning specified in Section 5.1.3.
     “Metal Premium” shall be calculated in accordance with Exhibit E.
     “MT” means a unit of metric weight equal to 1,000 kilograms or 2,204.62
Pounds.
     “Nomination” shall have the meaning specified in Section 3.2.1.
     “Notices” shall have the meaning specified in Section 11.6.
     “Permitted Source” means any of the following sources of alumina:
Aughinish, EurAllumina, San Ciprian, Alunorte, Bauxilum, Suriname or any
Jamaican source.
     “Permitted Source Specifications” shall have the meaning specified in
Section 3.3.
     “Plant” shall have the meaning specified in Recital A.
     “Potline Two” means the newly constructed potline facility at the Plant
which, upon commissioning, will have an initial production capacity of 122,000
MT of primary aluminum per annum.
     “Pound” means a unit of weight of 16 ounces avoirdupois.

5



--------------------------------------------------------------------------------



 



     “Product” means primary aluminum products in the form of ingot and sow
having the specifications set forth in Section 4.2.
     “Product Specifications” means the specifications for primary aluminum set
forth in Exhibit D, as the same may be amended from time to time by agreement of
the parties.
     “Quotation Period” means the month prior to the month of scheduled
delivery, irrespective of physical delivery.
     “Regulatory Authority” means any national, regional, European Union,
municipal, local or other government or any department, commission, board,
agency or taxing authority thereof.
     “SHINC” means Sundays and holidays included, except:

                  Time       Time         Start   Date Start   End   Date End  
Comment
11:30
  December 24   7:30   December 27   Christmas
 
               
11:30
  December 31   7:30   January 2   New year
 
               
19:30
  Friday before first Monday of August   7:30   Tuesday
thereafter   “Labour day”
weekend
 
               
00:00
  Thursday before
Easter   7:30   Tuesday
thereafter   Easter weekend
 
               
00:00
  June 17   7:30   June 18   Independence Day
 
               
19:00
  Friday before 7th weekend after
Easter   7:30   Tuesday
thereafter    

     “Start Date” shall have the meaning specified in Section 2.1.

6



--------------------------------------------------------------------------------



 



     “Vessel” means any vessel suitable for the transportation of Alumina
nominated by Glencore pursuant to Section 3.2 and Exhibit A.
     1.2 References in Agreement. In this Agreement, unless the context
otherwise requires:
          1.2.1 References to an Article, Section or Exhibit shall be construed
as references to that specific Article or Section of, or Exhibit to, this
Agreement.
          1.2.2 References to a document (including this Agreement), or to any
provision of any document, shall be construed as references to that document or
provision as amended or supplemented from time to time upon the written
agreement of the parties thereto and with any further consent which may be
required.
Article II
TERM
     2.1 Term. This Agreement shall be effective from the date on which Potline
Two is commissioned (but in no event earlier than July 1, 2006) (the “Start
Date”) and shall continue until the tenth (10th) anniversary of the Start Date,
unless earlier terminated or extended as provided in this Agreement. The parties
acknowledge that base inventories of Alumina will be needed for commissioning
and first start up of Potline Two which is estimated to be February 15, 2006,
and they agree that prior to the Start Date they will endeavor to negotiate the
terms of an Alumina sale from, or other arrangement with, Glencore to Nordural
as a way to resolve such shortage. If resolved, the parties also agree they
shall coordinate the delivery of such additional

7



--------------------------------------------------------------------------------



 



Alumina so that inventories of Alumina are available for processing as Nordural
ramps up production in Potline 2.
     2.2 Coordination of Alumina and Product Flow. In order to make the flow of
Alumina and Product hereunder efficient for the parties, Glencore and Nordural
shall coordinate the timing of Alumina and Product shipments and deliveries,
taking into consideration port availability and congestion, the Conversion
process and storage and shipment scheduling to be made hereunder. In connection
therewith, Glencore and Nordural also shall discuss/meet at least quarterly to
establish the laydays for Alumina and Product shipments to be made hereunder.
Article III
ALUMINA
     3.1 Alumina Inventory and Delivery Obligations.
          3.1.1 In order to assure secure and continuous production of Product
in potline 2, the Plant must maintain a permanent alumina inventory in storage
at the silo. Glencore’s proportionate share of this inventory will be 12,500 MT
from October 15 to April 15 and 10,000 MT during the rest of the year, and
Glencore will maintain this amount of alumina inventory during the term of this
Agreement. Glencore will have not less than 10,000 MT of Alumina in inventory on
or before July 1, 2006. As of the termination date of this Agreement, Nordural
will have converted the Glencore inventory to Product which will be available
for delivery to Glencore.

8



--------------------------------------------------------------------------------



 



          3.1.2 In addition to the permanent inventory Glencore must deliver
pursuant to Section 3.1.1, during each Contract Year, Glencore shall deliver or
cause to be delivered to Nordural for Conversion at the Plant 174,150 MT (+/-5%,
at the option of Glencore) of Alumina at the Discharge Port, under appropriate
bills of lading or other documents of title; provided, however, that the annual
quantity of Alumina required to be delivered hereunder shall be pro rated for
any Contract Year of less than twelve (12) months. Deliveries of Alumina
hereunder shall be approximately evenly spread throughout each Contract Year,
and Glencore shall make monthly declarations of the quantities and dates of its
Alumina Deliveries. All Alumina Deliveries hereunder shall be deemed to occur
when the Alumina passes the Vessel rail at the Discharge Port.
     3.2 Alumina Delivery Procedures.
          3.2.1 Glencore shall give or cause to be given to Nordural a notice of
nomination (the “Nomination”) not less than twenty (20) days prior to the
estimated time of sailing of the relevant Vessel. The Nomination shall specify:

  (a)   the name of the Vessel or substitute;     (b)   the Alumina Load Port;  
  (c)   the approximate quantity of Alumina to be loaded;     (d)   the
estimated time of arrival of the Vessel at the Discharge Port;     (e)   the
source of the Alumina;

9



--------------------------------------------------------------------------------



 



  (f)   confirmation that the Vessel crew has ITF or comparable labor contracts;
and     (g)   any other relevant details.

          3.2.2 Nordural shall notify Glencore of its acceptance or rejection of
the Vessel within two (2) Iceland Business Days after its receipt of the
Nomination. Acceptance shall not be unreasonably withheld.
          3.2.3 Glencore is aware that Nordural has obligations to notify
shipping schedules to the harbor authorities in Iceland, and Glencore will use
reasonable efforts to notify the timing of individual shipments to Nordural as
far in advance as possible.
          3.2.4 Delivery will be in accordance with the loading and discharge
requirements specified in Exhibit A. Nordural shall provide Glencore reasonable
advance notice regarding any changes to delivery schedules or the dock facility
requirements at the Discharge Port during the term of this Agreement, and any
change which materially impairs Glencore’s ability to meet its Alumina delivery
obligations shall be subject to Glencore’s approval, which shall not be
unreasonably withheld.
          3.2.5 Glencore shall be responsible for paying all costs, insurance
and freight and all other standard and customary charges, but excluding harbor
dues, to effect delivery of its Alumina on board the Vessel at the Discharge
Port. Nordural shall pay harbor dues, if any, related to Alumina Deliveries.

10



--------------------------------------------------------------------------------



 



          3.2.6 The Vessel shall be discharged free of expense to Glencore at
the rate of 6,000 MT per weather working day of twenty-four (24) running hours,
SHINC; provided the Vessel is in all respects ready and Nordural has full and
unimpeded access to the Vessel’s holds.
          3.2.7 All charges for demurrage and half-despatch for Alumina
unloading at the Discharge Port hereunder shall be for the account of Nordural.
          3.2.8 Glencore undertakes that it will at all times use properly
enclosed Vessels for delivery of Alumina to the Discharge Port so as to enable
Nordural to comply with the obligations imposed under its environmental
operating permit or similar licenses.
          3.2.9 Risk of loss and/or damage to all Alumina supplied by Glencore
shall pass to Nordural when the Alumina passes the rail of the Vessel at the
Discharge Port.
     3.3 Quality of Alumina; Source. All Alumina to be delivered by Glencore
hereunder shall be supplied from a Permitted Source and shall conform to the
specifications set forth in Exhibit B (the “Permitted Source Specifications”).
     3.4 Sampling and Analysis; Non-Conforming Alumina. Alumina shall be sampled
and analyzed at the Alumina Load Port in the manner and under the procedures set
forth in Exhibit C, or as otherwise agreed from time to time by the parties.
     3.5 Weights. Glencore shall deliver or cause to be delivered to Nordural
documentation evidencing the bill of lading weight for each Alumina Delivery.
The bill of lading weight shall be determined by means of a Vessel displacement
survey in the light and loaded condition at the Alumina Load Port, or by means
of scale weights. The bill of lading weight shall presumptively establish the
loaded Alumina weight. However, Nordural shall have

11



--------------------------------------------------------------------------------



 



the right to verify, at its own expense, such weight by draft survey. If there
is a discrepancy of greater than .2% between the weight as indicated on the bill
of lading and the Nordural draft survey, Glencore shall pay the cost of
surveying and the parties shall promptly meet and confer in good faith to
determine what adjustment (if any) should be made to the presumptively
established weight of such shipment.
     3.6 Stored Alumina. There shall be no charge to Glencore for storage of
Alumina delivered to Nordural in accordance with the terms of this Agreement.
Article IV
CONVERSION; DELIVERY OF ALUMINUM
     4.1 Conversion Ratio. Nordural will convert alumina delivered by Glencore
hereunder into primary aluminum metal as specified in Section 4.2 at the rate of
* MT of alumina per MT of primary aluminum, provided that the Alumina delivered
by Glencore meets the Permitted Source Specifications.
     4.2 Aluminum Specifications. Nordural will cast all aluminum metal produced
hereunder to primary unalloyed aluminum ingots, in a standard weight of 12 to 26
kilograms per ingot, packed in strapped bundles of approximately 1 MT each, and
meeting the specifications set forth in Exhibit D. Notwithstanding the
foregoing, Nordural may cast a maximum of 10% of aluminum metal produced
hereunder as sow with maximum piece weight of 750 kilograms each. Nordural shall
provide a chemical analysis for every batch of Product produced in accordance
with this Agreement.
     *  Confidential information has been omitted from this exhibit pursuant to
a request for confidential treatment and filed separately with the Securities
and Exchange Commission.

12



--------------------------------------------------------------------------------



 



     4.3 Scheduling of Aluminum Delivery.
          4.3.1 Subject to Glencore’s compliance with its obligations relating
to delivery of Alumina, and excluding the inventory Glencore must provide
pursuant to Section 3.1.1, Nordural shall deliver to Glencore the amount of
Product produced per annum, based on the conversion ratio set forth in
Section 4.1, for the Alumina delivered by Glencore to Nordural during such
Contract Year. The Product shall be delivered for transport as directed by
Glencore, as evenly spread as practicable during each Contract Year; provided,
however, that the annual quantity of Product required to be delivered hereunder
shall be pro rated for any Contract Year of less than twelve (12) months.
Aluminum Delivery shall be deemed to occur when the Product passes the Vessel
rail at the Aluminum Load Port.
          4.3.2 Glencore shall take delivery from Nordural of all Product
converted for Glencore’s account in accordance with this Agreement.
     4.4 Releases; Stored Aluminum.
          4.4.1 Not less than seven (7) days prior to the date Glencore wishes
to have Product loaded aboard a Vessel, Glencore shall give Nordural a release
for each lot of Product confirming the tonnage and delivery dates of each such
lot. Glencore’s withdrawals of Product from storage shall be subject to
reasonable limitations based upon the capacity of the loading facilities of the
Plant.
          4.4.2 Nordural shall prepare such shipping or delivery documentation
as may be reasonably required by Glencore (including bills of lading, analysis
certificates, material safety data sheets, and certified weight certificates).

13



--------------------------------------------------------------------------------



 



          4.4.3 At Glencore’s request, Nordural shall store up to 7,000 MT of
Product at any time at the Plant. Such storage may be open or enclosed. All
Product which Glencore requests be stored shall be placed in storage at the
Plant as provided in Section 6.3. There shall be no charge to Glencore for
storage of up to 7,000 MT of Product at the Plant. If Glencore requests Nordural
to store more than 7,000 MT of Product, and Nordural is able to accommodate
Glencore’s request, Glencore shall pay Nordural the reasonable costs Nordural
incurs in making such accommodation.
     4.5 Weights and Analysis. Product to be delivered by Nordural to Glencore
shall be sampled and weighed by Nordural, and a certificate of such analysis
shall accompany each shipment. Weights and analyses so made shall be deemed to
be correct, but Glencore shall have the right to verify, at its expense, weights
within 30 days after Aluminum Delivery and analysis within 30 days after
delivery to final customer. In the event Glencore disagrees with Nordural’s
weight determination by an amount in excess of 0.2% or its analysis, the parties
shall promptly meet and confer in good faith to reach agreement. Any weight
mistake in excess of 0.2% shall be promptly corrected by Nordural or Glencore,
as the case may be. If Nordural’s weight determination is 0.2% or greater less
than the surveyor’s weight determination, the costs of such surveyor shall be
borne by Nordural. In all other cases it shall be borne by Glencore. If the
parties disagree regarding Aluminum quality, the procedure set forth for Alumina
in Exhibit C (iii) shall apply mutatis mutandis.
     4.6 Loading Costs; Shipping Arrangements. The parties agree that Nordural’s
costs of loading Product are less if Glencore ships Product by container. They
further agree they will cooperate with one another to the extent reasonably
possible in making shipping arrangements which are in the best interests of both
parties. In this spirit, Glencore, at its option,

14



--------------------------------------------------------------------------------



 



shall arrange for either container Vessels or bulk Vessels to be brought into
the Aluminum Loading Port. Nordural, at its expense, shall make arrangements for
Product to be containerized and transported, or transported in bulk, as the case
may be, and in each case, from the Plant to the Aluminum Loading Port for
delivery onto the Vessel arranged for by Glencore. Nordural shall be responsible
for stowing the Product on board such ship. All costs of shipping shall be for
Glencore’s account and paid directly by Glencore. Nordural shall pay harbor
fees, if any, associated with shipping Product from the Aluminum Loading Port.
     4.7 Point of Delivery; Transfer of Risk of Loss. Risk of loss and/or damage
to any Product supplied by Nordural shall pass to Glencore when the Product
passes the Vessel’s rail at the Aluminum Loading Port.
Article V
CONVERSION CHARGE AND PAYMENT TERMS
     5.1 Conversion Charge. The “Conversion Charge” for each MT of Product
delivered hereunder shall be as follows:
          5.1.1 For the first 90,000 MT of Product delivered pursuant to this
Agreement, *% of the LME Price plus the Metal Premium (calculated in accordance
with Exhibit E);
          5.1.2 Thereafter, *% of the LME Price plus the Metal Premium
(calculated in accordance with Exhibit E).

  *   Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment and filed separately with the Securities and
Exchange Commission.

15



--------------------------------------------------------------------------------



 



          5.1.3 As used in this Agreement, the “LME Price” means the official
London Metal Exchange (“LME”) High Grade cash settlement quotation, as published
by Metal Bulletin, in U.S. dollars averaged over the Quotation Period.
     If the LME shall cease to trade aluminum or the aluminum settlement price
of the LME is no longer published, “LME Price” shall mean the generally accepted
substitute for such published price. If there is no such generally accepted
substitute the parties in good faith shall select a substitute. If the parties
cannot agree on a substitute, then either party may refer the determination to
arbitration under Section 11.5.
     5.2 The Conversion Charge is based on Alumina delivery and covers the
following services:
          5.2.1 unloading Alumina Vessel at the Discharge Port at a minimum rate
of 6,000 MT per day pro rata SHINC;
          5.2.2 use of storage facility at the Plant for maximum 37,000 MT of
Alumina;
          5.2.3 production of Product at the Plant;
          5.2.4 storage for a maximum 7,000 MT of Product at the Plant;
          5.2.5 loading Product onto the Vessel pursuant to Section 4.6;
          5.2.6 delivery of Product as ingot in 1 MT bundles; and
          5.2.7 delivery of Product as sow in pieces.

16



--------------------------------------------------------------------------------



 



     5.3 Invoices; General Payment Terms. The Conversion Charge shall be
invoiced weekly on Monday for Product produced by Nordural through the preceding
Sunday. Each invoice shall be payable by Glencore within five (5) days after
receipt thereof.
     5.4 Method of Payment. All amounts required to be paid by Glencore to
Nordural under this Agreement shall be paid in U.S. Dollars by wire transfer of
immediately available funds to a bank account designated by Nordural.
Article VI
TITLE, STORAGE AND INSURANCE
     6.1 Title; Bailment.
          6.1.1 The bailment created by the performance of this Agreement shall
commence when the Alumina is delivered by Glencore to Nordural (passing the
Vessel’s rail at the Discharge Port) and shall terminate when the Product is
delivered by Nordural to Glencore (passing the Vessel’s rail at the Aluminum
Load Port) with the provisions of Article IV, and includes any period during
which Product belonging to Glencore is stored at the Plant.
          6.1.2 Nordural covenants that all Alumina delivered by Glencore
pursuant to this Agreement which has not been converted into Product and all
Product that has been produced for Glencore, shall be at all times free and
clear of any Lien of any nature whatsoever, excluding only those Liens
(i) created by or attributable to Glencore, or (ii) arising by operation of law
and, except during the continuance of any breach by Glencore, Nordural shall not
at any time directly or indirectly assert for its benefit, or create, incur,
assume or suffer to exist for the

17



--------------------------------------------------------------------------------



 



benefit of any creditor, any Lien upon or with respect to the Bailed Property,
title thereto or interest therein. Nordural shall promptly, at its own expense,
take such action as may be necessary to duly discharge any such Lien.
          6.1.3 Nordural acknowledges and agrees that by execution of this
Agreement it does not have nor will it obtain, and by its performance under this
Agreement it does not have nor will it obtain, any title to the Bailed Property
or any property right or interest, legal or equitable therein, except for its
right to possession for purposes of transportation, storage and Conversion as
provided in this Agreement. All Alumina delivered by Glencore under this
Agreement shall be considered to have been delivered for Conversion only. No
Alumina or Aluminum shall be bought or sold hereunder, except as the parties may
mutually agree in writing. No Alumina shall be redelivered as Alumina except in
the event this Agreement is terminated pursuant to Articles IX or X. Nordural
shall be deemed to be an ordinary bailee with respect to the Bailed Property and
shall be obliged to replace, at its own expense, any Bailed Property which
suffers any damage, loss, theft or destruction, partial or complete, while in
the possession of Nordural. Such replaced Bailed Property shall meet the
specifications therefore required under this Agreement, and shall constitute
accessions to the Bailed Property and title thereto shall vest and remain in
Glencore. Notwithstanding the foregoing provisions of this Section 6.1.4, in
lieu of replacing any Bailed Property as provided above, Nordural may at its
option pay damages to Glencore with respect to such Bailed Property to
compensate Glencore for the loss or damage incurred.
          6.1.4 Nordural’s duties and performance under this Agreement shall be
those of independent contractor and nothing contained in this Agreement shall be
deemed to make Glencore a partner, joint venturer or otherwise liable for the
performance of Nordural’s

18



--------------------------------------------------------------------------------



 



obligations under this Agreement or any other agreement or with respect to the
operation of the Plant.
          6.1.5 Title and ownership of all Alumina supplied by Glencore to
Nordural for Conversion including liquid aluminum in pots, shall remain vested
in Glencore. Title to all residue and process by-products of the Conversion
process and all materials Nordural uses in the Conversion process also shall be
and remain in Nordural, and Nordural shall be responsible for, and agrees to
comply with all Applicable Laws relating to the disposition of such residue,
process by-products and materials. Nordural will indemnify and hold harmless
Glencore from and against any liabilities, costs and expenses incurred by
Glencore resulting from the non-compliance by Nordural of Applicable Laws in
connection with Nordural’s Conversion operations hereunder.
          6.1.6 Nordural shall maintain accurate, detailed and current inventory
records in respect of all Bailed Property at the Plant or elsewhere and shall
submit the same to Glencore upon Glencore’s request thereof. Glencore shall have
the right, exercisable directly or through its accountants or other
representatives, and at its own risk and expense, to verify each such inventory
or Bailed Property during the Plant’s ordinary business office hours upon
forty-eight (48) hours prior notice.
          6.1.7 Nordural hereby grants and shall continue to grant a security
interest in favor of Glencore in and to all Bailed Property converted for
Glencore hereunder. Such grant of a security interest is intended by Nordural
and Glencore to be solely as a precaution against the holding by any court of
applicable jurisdiction (notwithstanding the intention of the parties hereto)
that Glencore is not the owner of the Bailed Property. Nordural agrees to
execute and

19



--------------------------------------------------------------------------------



 



deliver to Glencore from time to time such documents and to take such other
steps as are reasonably requested by Glencore to perfect such security interest.
     6.2 Taxes. All taxes levied on or with respect to the Bailed Property shall
be paid directly by Glencore. Nordural shall promptly send to Glencore any
notice or other communication received by Nordural relating to any such tax.
     6.3 Segregated Storage; Holding Certificates; Financing Statements.
          6.3.1 Nordural shall cause Product belonging to Glencore to be stored
in segregated areas which may be out doors. Promptly after receipt of Glencore’s
shipment instructions, Nordural shall deliver Product to Glencore’s carrier at
the Aluminum Load Port in accordance with Article IV of this Agreement.
          6.3.2 Nordural shall take such commercially reasonable measures as
appropriate to confirm Glencore’s ownership of all Bailed Property, including:

  (a)   marking such product with a distinctive mark acceptable to Glencore
which shall be sufficient to identify that product as the property of Glencore,
    (b)   issuing a holding certificate in customary form reasonably acceptable
to Glencore, and     (c)   executing and filing financing statements and
documents of a similar nature in favor of Glencore.

20



--------------------------------------------------------------------------------



 



     6.4 Insurance. Nordural shall maintain such insurance relating to
Conversion and storage operations of the Plant as may be necessary to protect
Glencore’s interests in the Bailed Property. Nordural shall have no liability to
Glencore for any loss of, or claim, relating to Glencore’s Alumina or Product
stored at Nordural’s facilities, or any third party claims against Glencore, to
the extent that Nordural is not able to recover under its insurance policies as
a result of any act, neglect, error or omission on the part of Glencore or any
of its employees or agents.
Article VII
WARRANTIES; LIMITATION OF LIABILITY
     7.1 Warranties. Subject to Section 7.2, Nordural warrants that Product
delivered to Glencore under this Agreement shall conform to the Product
Specifications, and shall be free from defects in material and workmanship.
Glencore warrants that the Alumina it delivers for conversion under this
Agreement shall conform to the specifications set forth in Exhibit B.
     7.2 Inspection and Non-Conforming Product.
          7.2.1 Provided it is produced from alumina which meets Permitted
Source Specifications, all Product delivered hereunder shall meet the Product
Specifications. Product shall be subject to rejection by Glencore upon
presentation of sufficient evidence by Glencore to Nordural of a failure to meet
such specifications. Should Glencore elect to reject any Product delivered
hereunder for failure to meet such specifications, Nordural shall pay damages to
Glencore with respect to such rejected Product as provided in Section 7.2.3. All
Product shall

21



--------------------------------------------------------------------------------



 



remain subject to Glencore’s inspection rights notwithstanding any prior payment
made therefore by Glencore.
          7.2.2 Glencore will be deemed to have accepted the weight of an
Aluminum Delivery if it fails to give Nordural written notice of rejection
within 30 days after Aluminum Delivery and the quality if it fails to give
Nordural written notices of rejection within 30 after delivery to a final
customer. Such notice shall describe in reasonable detail the defects upon which
rejection is based.
          7.2.3 If any Aluminum Delivery fails to conform to the warranties set
forth in Section 7.1 of this Agreement, and timely notice is given to Nordural,
Nordural’s sole liability shall be to pay to Glencore the amount, if any, by
which the market value of the Product as delivered is less than the market value
of conforming Product, in each case determined as of the delivery date. The
foregoing limitation on Nordural’s liability shall not in any way affect
Nordural’s obligation to deliver Product conforming to the specifications
applicable under this Agreement with respect to particular Product deliveries,
or limit Glencore’s right to treat Nordural’s repeated breach as an Event of
Default.
     7.3 Warranty Limitation. THE PARTIES EXPRESSLY AGREE THAT NO WARRANTIES
SHALL BE IMPLIED UNDER THIS AGREEMENT, WHETHER OF UTILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR MERCHANTABILITY OR OF ANY OTHER TYPE, AND FURTHER THAT NO
WARRANTIES OF ANY SORT ARE MADE HEREUNDER EXCEPT THE WARRANTIES EXPRESSLY STATED
IN SECTION 7.1.

22



--------------------------------------------------------------------------------



 



Article VIII
FORCE MAJEURE
     8.1 Force Majeure. If the performance of this Agreement by a party (other
than the giving of any notice required to be given or payment of monies due
under this Agreement) is hindered, delayed or prevented, directly or indirectly,
by reason of any war, conditions of war, acts of enemies, national emergency,
revolution, riots, sabotage or other similar disorders; failure of
transportation; fire, flood, windstorm, explosion, or other acts of God;
strikes, lock-outs, or other labor disturbances; delay in construction of
electrical power plants or power transmission lines required to provide
electrical power to the Plant; breakdown of plants or equipment; inability for
any of the reasons set forth herein to secure or delay in securing machinery,
equipment, materials, supplies, transportation, transportation facilities, fuel
or power; orders or acts of any government or governmental agency or authority;
interference by civil or military authority; or any other cause whether or not
of the nature or character specifically enumerated above which is beyond the
reasonable control of such party (“Force Majeure”) (i) such party shall be
excused from the performance of this Agreement (other than giving of any notice
required to be given or payment of monies due under this Agreement) while and to
the extent that such party is hindered, delayed or prevented from so performing
by Force Majeure, and (ii) the performance of this Agreement shall be resumed as
soon as practicable after such Force Majeure is removed. In general, events,
such as increases in the price of electrical power, which prevent the Plant from
operating profitably, shall not be considered events of Force Majeure. However,
Nordural’s inability to obtain power would be a Force Majeure.

23



--------------------------------------------------------------------------------



 



     8.2 Either party shall give notice to the other as soon as practicable
after the occurrence of Force Majeure and insofar as known, the probable extent
to which such party will be unable to perform or be delayed in performing its
obligations. The party claiming Force Majeure shall exercise due diligence to
eliminate or remedy any such causes hindering, delaying or preventing its
performance and shall give the other party prompt written notice when that has
been accomplished; provided, however, that the settlement of strikes or other
events of labor unrest will be entirely within the discretion of the party
having the difficulty and that such party will not be required to settle such
strikes or labor unrest by acceding to the demands of the opposing party when
such course of action is deemed inadvisable in the discretion of the party
having the difficulty.
     8.3 The term of this Agreement shall be extended for the duration of any
Force Majeure and the Conversion Charge for each Aluminum Delivery in effect for
the extended term shall be the same as the Conversion Charge in effect for
Aluminum Deliveries scheduled but not delivered during the period of Force
Majeure.
Article IX
TERMINATION; EFFECT OF TERMINATION
     9.1 Termination. In addition to any termination arising under Article X,
this Agreement shall terminate on the earliest of:
          9.1.1 The date which is the tenth (10th) anniversary of the Start Date
(the “End Date”), or if any Force Majeure contemplated by Section 8.1 occurs,
such later date as is

24



--------------------------------------------------------------------------------



 



determined by extending the End Date by the duration of the period of Force
Majeure, or such later date agreed to by the parties in writing; or
          9.1.2 The date on which Glencore or Nordural terminates this Agreement
in accordance with Article 10 by reason of an Event of Default.
     9.2 Effect of Termination.
          9.2.1 Glencore’s obligation to make Alumina Deliveries shall terminate
as follows:

  (a)   If termination occurs under Section 9.1.1, on the date upon which
Glencore shall complete Alumina Delivery of the quantity of Alumina required to
permit conversion and Aluminum Delivery by the relevant termination date under
Section 9.1.1; or     (b)   If termination occurs under Section 9.1.2, on the
date upon which this Agreement is terminated.

          9.2.2 Termination of this Agreement for whatever reason shall not
affect:

  (a)   Nordural’s duty to complete the conversion of any Alumina then in
process (unless the Plant’s operations have ceased), and to store and deliver to
Glencore, as specified by Glencore, any Alumina not used for conversion and any
Product in Nordural’s possession;     (b)   Glencore’s duty to pay Nordural any
Conversion Charges with respect to Aluminum Deliveries theretofore made by
Nordural or

25



--------------------------------------------------------------------------------



 



      for Aluminum Deliveries thereafter made by Nordural for Alumina in process
of being converted at the time of termination;     (c)   Any other duties of
either party which by their nature are to be performed after termination of this
Agreement; or     (d)   Nordural’s warranties regarding Product under
Article VII.

Article X
TERMINATION FOR DEFAULT
     10.1 Grounds for Termination. After the occurrence of any of the following
events (each an “Event of Default”), then the non-defaulting party may terminate
this Agreement by notice to the other:
          10.1.1 The other party fails to perform or breaches any provision of
this Agreement (other than any failure or breach excused by reason of Force
Majeure under Article VIII), and such failure or breach is not remedied within a
period of thirty (30) days after notice from the party not in default to the
other party.
          10.1.2 The other party:

  (a)   consents to the appointment of a receiver, trustee or liquidator of
itself or of a substantial part of its property, or admits in writing its
inability to pay its debts generally as they come due, or makes a general
assignment for the benefit of creditors; or

26



--------------------------------------------------------------------------------



 



  (b)   files a voluntary petition in bankruptcy or a voluntary petition or an
answer seeking reorganization in a proceeding under any bankruptcy or insolvency
law (as now or hereafter in effect) or any other now existing or future law
providing for the reorganization or winding-up of corporations, or providing for
an agreement, composition, extension or adjustment with its creditors; or    
(c)   is named the debtor or a defendant in any case, action or proceeding under
any law referred to in clause (b) filed against the other party, and such action
or proceeding is not withdrawn or dismissed within sixty (60) days after it is
commenced.

          10.1.3 Any material provision of this Agreement shall at any time for
any reason cease to be binding on or enforceable against the other party, or
shall be declared to be null and void, or the validity or enforceability thereof
shall be contested by the other party or any Regulatory Authority, or the other
party shall deny that it has any further liability or obligation under this
Agreement.
          10.1.4 The performance by the other party of substantially all of its
obligations under this Agreement is prevented by reason of Force Majeure which
shall have continued for a period of more than six (6) months.
          10.1.5 Any of the Bailed Property is attached or seized pursuant to a
court order in connection with a legal proceeding instituted against the other
party, or is subjected to levy in execution of judgment, and such order or levy
is not vacated, dismissed or stayed within thirty (30) days.

27



--------------------------------------------------------------------------------



 



     10.2 Consequences of Termination for Default. If this Agreement is
terminated by reason of an Event of Default as provided in Section 10.1, upon
Glencore’s demand and by the date specified in such demand, and upon payment of
any Conversion Charges and all other amounts then due and payable, Nordural
shall deliver all Bailed Property to Glencore at the Plant free and clear of all
Liens created by Nordural and in the condition required by this Agreement. The
risk and all costs of assembling the Bailed Property, ready for shipment, shall
be borne by Nordural unless this Agreement is terminated by Nordural, in which
event all such risk and costs shall be borne by Glencore. Nordural consents and
agrees that if it fails to perform its obligations to deliver the Bailed
Property to Glencore as required above, Glencore may enter the Plant and
surrounding property and remove all Bailed Property at Nordural’s cost.
Article XI
MISCELLANEOUS
     11.1 Entire Agreement; Amendment. This Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes any prior expressions of intent or understandings with respect to
such subject matter. This Agreement may only be amended, modified, supplemented
or released by an instrument in writing signed by a duly authorized officer of
each of the parties.
     11.2 Headings. Headings used in this Agreement are for convenience of
reference only, and shall not limit or otherwise affect the scope or
interpretation of any provision.

28



--------------------------------------------------------------------------------



 



     11.3 Waiver; Cumulative Rights. The failure, or delay, of either party to
require performance by the other of any provision of this Agreement shall not
affect such party’s right to require performance of that provision unless and
until performance has been waived in writing. Each and every right granted under
this Agreement or any other document or instrument delivered hereunder or in
connection herewith, or allowed at law or in equity, shall be cumulative and may
be exercised in part or in whole from time to time.
     11.4 Governing Law. This Agreement shall be subject to and construed under
the laws of the State of New York, U.S.A., excluding the rules of conflicts or
choice of law and excluding the United Nations Convention on Contracts for the
International Sale of Goods.
     11.5 Dispute Resolution. Any controversy arising out of or relating to this
Agreement shall be settled by arbitration administered in accordance with the
commercial arbitration rules of the American Arbitration Association. The
arbitration panel shall consist of three (3) arbitrators. The arbitration
proceedings shall take place in New York, New York, U.S.A. and shall be
conducted in the English language. The decision of the arbitral panel shall be
final and binding upon the parties and non-appealable. Judgment on the award may
be entered and enforced in any court having jurisdiction over the party against
whom such judgment is sought to be entered or enforced.
     11.6 Notices. All notices, demands or other communications (collectively,
“Notices”) required or permitted to be given under this Agreement shall be in
writing, either delivered by hand to the other party at that party’s address set
forth below, or sent by prepaid air overnight or express courier or by facsimile
transmission, to the other party’s address and facsimile number (if applicable)
set forth below, and shall be effective on the date the hand

29



--------------------------------------------------------------------------------



 



delivery, air overnight or express courier or facsimile transmission is received
by the other party. A copy of the text of any Notice given by facsimile
transmission shall be sent by prepaid air overnight or express courier or
delivered by hand, to the address set forth below within a reasonable time
thereafter, provided such confirmation shall not be required if the recipient
acknowledges receipt of the facsimile Notice.
Notices shall be sent:
If to Nordural:
Nordural ehf
301 Akranes
Grundartangi
Iceland
Attention: Managing Director
Facsimile No.: (354) 430-1001
with a copy to:
Century Aluminum Company
2511 Garden Road
Building A, Suite 200
Monterey, CA 93940
Attention: General Counsel
Facsimile No.: (831) 642-9328
If to Glencore:
Glencore AG
Baarermattstrasse 3
P.O. Box 777
CH-6341 Baar
Switzerland
Attention: Alumina/Aluminum Department
Phone: 41 41 709 2000
Facsimile No.: 41 41 709 3000

30



--------------------------------------------------------------------------------



 



Any change in the address or facsimile transmission number of a party (or copy
recipient) for the purposes of Notice under this Section shall be communicated
to the other parties in the manner set forth in this Section for providing
Notice.
     11.7 Illegality; Severability.
          11.7.1 The various provisions of this Agreement shall be considered
legally severable, and if any provision of this Agreement or the application of
any such provision to any party or circumstances shall be held invalid by a
court of competent jurisdiction, the remainder of this Agreement, including
without limitation the remainder of the provision held invalid, or the
application of such provision to any party or circumstances other than those as
to which it is held invalid, shall not be affected thereby.
          11.7.2 If any provision of this Agreement is prohibited or
unenforceable in any jurisdiction, such fact alone shall not render such
provision invalid or unenforceable in any other jurisdiction.
          11.7.3 To the extent permitted by Applicable Laws, each of Nordural
and Glencore hereby waives any provision of Applicable Laws which renders any
provision of this Agreement prohibited or unenforceable in any respect.
     11.8 Counterparts. This Agreement may be signed in any number of
counterparts, and any single counterpart or a set of counterparts signed, in
either case, by all the parties hereto shall constitute a full and original
agreement for all purposes.
     11.9 Assignment. Except as set forth below, no assignment, delegation or
subcontracting of any of the rights or duties of any party to a non-Affiliate of
such party shall be

31



--------------------------------------------------------------------------------



 



permitted without the written consent of the other party, and any purported
assignment without such written consent shall be null and void. Nordural shall
also have the right to assign its interest to its lenders as may be required by
Nordural’s loan agreements.
     The parties have caused this Agreement to be duly executed as of the date
first above written, whereupon it enters into full force and effect in
accordance with its terms.

                  NORDURAL EHF    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                GLENCORE AG    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

32



--------------------------------------------------------------------------------



 



EXHIBIT A
LOADING/DISCHARGE CONDITIONS IN GRUNDARTANGI PORT

     
Length of key:
  400 meters
 
   
Draft:
  13 – 14 meters
 
   
Cranes:
  No cranes on harbor. Mobile cranes available

33



--------------------------------------------------------------------------------



 



EXHIBIT B
PERMITTED SOURCE SPECIFICATIONS FOR ALUMINA
AUGHINISH (AUG) ALUMINA SPECIFICATIONS
AUGHINISH/IRELAND

                              PRODUCER     TYPICAL   GUARANTEES
Al2O3
          98.500 MIN
Na2O %
    0.370     0.500 MAX
Fe2O3 %
    0.018     0.030 MAX
CaO %
    0.008     0.025 MAX
SiO2 %
    0.009     0.020 MAX
TiO2 %
    0.001     0.005 MAX
V2O5
    0.003     0.006 MAX
P2O5 %
    0.001     0.0025 MAX
ZnO %
    0.002     0.004 MAX
 
               
BET m2/gr
    69.000     60 MIN/80 MAX
LOI (300-1100 C) %
    0.700     1.20 MAX
- 325 Mesh %
    7.000     12.00 MAX
Attrition Index
    10.000     20.00 MAX
Alpha Alumina
    <5.000          

34



--------------------------------------------------------------------------------



 



EURALLUMINA (EUR) ALUMINA SPECIFICATIONS
PORTO VESME/ITALY

                              PRODUCER     TYPICAL   GUARANTEES
Al2O3 %
    99.400     99.000 MIN
SiO2 %
    0.010     0.020 MAX
Fe2O3 %
    0.015     0.020 MAX
TiO2 %
    0.003     0.004 MAX
V2O5 %
    0.002     0.004 MAX
Na2O %
    0.330     0.450 MAX
CaO %
    0.019     0.030 MAX
P2O5 %
    0.001     0.002 MAX
ZnO %
    0.001     0.002 MAX
MnO2 %
    0.001     0.001 MAX
 
               
LOI (300-1000 C) %
    0.820     1.00 MAX
+ 100 Mesh %
    0.700     5.00 MAX
- 325 Mesh %
    4.000     10.00 MAX
BET m2/gr
    75.000     65 MIN/90 MAX
Alpha alumina %
    5-10     4 MIN/20 MAX
Angle of repose
            33 MAX  

35



--------------------------------------------------------------------------------



 



ALCOA/INESPAL (ESP) ALUMINA SPECIFICATIONS
SAN CIPRIAN/SPAIN

                              PRODUCER     TYPICAL   GUARANTEES
Chemical Specification:
               
 
               
SiO2 %
    0.007     0.020 MAX
Fe203 %
    0.020     0.025 MAX
Na2O %
    0.350     0.500 MAX
CaO %
    0.005     0.030 MAX
TiO2 %
    0.003     0.005 MAX
ZnO %
    0.001     0.005 MAX
P2O5 %
  NR   0.003 MAX
V2O5 %
    0.002     0.005 MAX
Ga2O3 %
    0.010     0.020 MAX
 
               
Physical Specification:
               
 
               
+ 100 Mesh %
    3.0     10.00 MAX
- 325 Mesh %
    9.0     12.00 MAX
- 20 micron %*
    2.0     3.00 MAX
LOI (300-1000oC) %
    0.6     1.20 MAX
Surface Area (BET) m2/g
    70.0     60 MIN - 80 MAX

 

*   Effective March 01, 2000 measured by Coulter LS100Q Laser instrument.

36



--------------------------------------------------------------------------------



 



ALUNORTE (ANO) ALUMINA SPECIFICATIONS
VILA DO CONDE/BRASIL

                              PRODUCER     TYPICAL   GUARANTEES
SiO2 %
    0.015     0.025 MAX
Fe2O3 %
    0.015     0.025 MAX
TiO2 %
    0.002     0.005 MAX
V2O5 %
    0.002     0.005 MAX
Na2O %
    0.400     0.500 MAX
CaO %
    0.025     0.050 MAX
P2O5 %
    0.001     0.003 MAX
ZnO %
    0.003     0.008 MAX
MnO
    0.001     0.002 MAX
 
               
LOI (300-1000o C) %
    —     1.00 MAX
+ 100 Mesh %
    0.50     2.00 MAX
- 325 Mesh %
    8.00     10.00 MAX
BET m2/gr 60.00
               
Alpha Phase %
    5.00     10.00 MAX
Bulk Density (g/l)
    1000       1050  

37



--------------------------------------------------------------------------------



 



INTERALUMINA (INT) ALUMINA SPECIFICATIONS
PORTO MATANZAS/VENEZUELA

                              PRODUCER     TYPICAL   GUARANTEES
Al2O3 %
    98.500     98.350 MIN   
SiO2 %
    0.011     0.030 MAX
Fe2O3 %
    0.010     0.030 MAX
TiO2 %
    0.002     0.005 MAX
V2O5 %
    0.002     0.003 MAX
Na2O %
    0.460     0.600 MAX
CaO %
    0.025     0.050 MAX
P2O5 %
    0.001     0.002 MAX
ZnO %
    0.003          
 
               
Moisture (0-300 C) %
    0.90          
LOI (300-1000 C) %
    0.85     1.00 MAX
+ 100 Mesh %
    3.00     10.00 MAX
- 325 Mesh %
    9.00     12.00 MAX
BET m2/gr
    74.00          
Bulk Density g/l
    1200          

38



--------------------------------------------------------------------------------



 



SURINAM (SUR) ALUMINA SPECIFICATIONS
PARANAM/SURINAM

                              PRODUCER     TYPICAL   GUARANTEES
Al2O3 %
          98.300 MIN
SiO2 %
    0.015     0.030 MAX
Fe2O3 %
    0.010     0.030 MAX
TiO2 %
    0.003     0.005 MAX
V2O5 %
    0.002     0.005 MAX
Na2O %
    0.470     0.600 MAX
CaO %
    0.045     0.060 MAX
P2O5 %
    0.001     0.003 MAX
ZnO %
    0.001     0.005 MAX
 
               
LOI (300-1200 C) %
    0.80     1.20 MAX
+ 100 Mesh %
          10.00 MAX
- 325 Mesh %
    9.50     12.00 MAX
BET m2/gr
    65.00          

39



--------------------------------------------------------------------------------



 



WINDALCO JAMAICA (WIN) ALUMINA SPECIFICATIONS
PORT ESQUIVEL/JAMAICA

                              PRODUCER     TYPICAL   GUARANTEES
Al2O3 %
    98.500     98.350 MIN
SiO2 %
    0.022     0.030 MAX
Fe2O3 %
    0.009     0.030 MAX
TiO2 %
    0.001     0.005 MAX
V2O5 %
    0.001     0.005 MAX
Na2O %
    0.420     0.600 MAX
CaO %
    0.040     0.070 MAX
P2O5 %
    0.001     0.003 MAX
ZnO %
    0.010     0.020 MAX
 
               
LOI (300-1100 C) %
    0.95     1.20 MAX
- 325 Mesh %
    8.00     12.00 MAX
BET m2/gr
    80/90          

40



--------------------------------------------------------------------------------



 



ALPART (ALP) ALUMINA SPECIFICATIONS
PORT KAISER/JAMAICA

                              PRODUCER     TYPICAL   GUARANTEES
Chemical Properties:
                 
SiO2 %
    0.0110     0.0150 MAX
Fe2O3 %
    0.0090     0.0140 MAX
Na2O %
    0.3700     0.5000 MAX
CaO %
    0.0350     0.0500 MAX
ZnO %
    0.0090     0.0120 MAX
MnO2 %
    0.0013     0.0020 MAX
TiO2 %
    0.0012     0.0020 MAX
V2O5 %
    0.0024     0.0045 MAX
P2O5 %
    0.0008     0.0015 MAX
 
               
Physical Properties:
               
 
               
Loss on Ignition
           
(300-1000 C) %
    0.85     1.10 MAX
- 45 microns (1) %
    7.50     9.00 MAX
+150 microns %
    7.00     11.00 MAX
- 20 microns %
    1.20     1.80 MAX
Specific Surface Aera
           
BET m2/gr 75.00
          60 MIN/85 MAX
Attrition Index %
    18.00     25.00 MAX

41



--------------------------------------------------------------------------------



 



JAMALCO ALUMINA SPECIFICATION
Chemical Specification

                      Typical   Guaranteed     (%)   (%)
SiO2
    0.012     0.020 max.
 
               
Fe2O3
    0.014     0.020 max.
 
               
Na2O
    0.38     0.50 max.
 
               
CaO
    0.050     0.060 max.
 
               
TiO2
    0.002     0.005 max.
 
               
ZnO
    0.013     0.020 max.
 
               
P2O5
    0.0015     0.003 max.
 
               
V2O5
    0.002     0.005 max.
 
               
Ga2O3
    0.006     0.010 max
 
               
Physical Specification
               
 
               
+100 mesh
    3     15 max
- 325 mesh
    8.5       12 "  
- 20 micron
    1.7       3.0 "  
L.O.I.(300-1000°C)
    0.6       1.1 "  
 
               
 
    m2/g       m2/g  
Surface Area (BET) (Reg.)
    67-77     60min - 80 max

     
Prepared by
  : W. H. Brancalhoni
Revision #
  : 9.0
Revision Date
  : February 1st, 2005
Document
  : h:\data\tech\customers\current specs\jamspec2005.doc

42



--------------------------------------------------------------------------------



 



EXHIBIT C
PROCEDURES FOR SAMPLING AND ANALYSIS OF ALUMINA

(i)   A representative sample of each shipment of Alumina shall be taken in
accordance with the sampling procedures applicable at the Alumina Load Port.
Nordural shall have the right to have a representative present (at Nordural’s
expense) at such sampling. The sample so taken shall be divided into three
portions using generally accepted laboratory techniques. One portion shall be
promptly dispatched to Nordural, one portion is for Glencore and one portion
(the referee sample) shall be held at the alumina production plant for ninety
days after the date of the relevant shipment and then disposed of unless
Nordural or Glencore have requested (in writing) that it be retained longer.

(ii)   Within thirty days after receipt of the sample dispatched to Nordural,
Nordural may notify Glencore (with a copy to the production plant holding the
referee sample) that the Alumina delivered does not conform to the contractual
specification set forth in Exhibit B and the extent of that non-conformity. If
Nordural does not notify Glencore within this time the Alumina so delivered
shall be deemed to comply with the above specification. If Nordural does notify
Glencore within this time, Glencore shall advise Nordural within twenty-one days
after such notification is received whether or not Glencore agrees with
Nordural’s analysis. If Glencore does not agree, the referee sample will be
analyzed as soon as possible by a referee laboratory mutually acceptable to the
parties. The referee laboratory will analyze the referee sample in accordance
with the applicable analytical procedures adopted under the ISO standards and a
copy of its analysis shall be made available to both parties. The cost of any
referee analysis will be shared equally by Glencore and Nordural.

(iii)   If the analysis of the referee laboratory indicates that the referee
sample does not conform to the contractual specification set out in Exhibit B or
if Glencore accepts that the alumina does not so conform, Glencore and Nordural
shall within twenty-one days of such decision meet in good faith to determine
whether a reasonable or mutually acceptable adjustment of the Conversion Charge
can be made to compensate Nordural for the shipment of Alumina not meeting the
contractual specification.       In any case, such difference will not be
regarded by Nordural as a cause of rejection of the cargo. For the avoidance of
doubt, in determining the adjustment to be made to the Conversion Charge, regard
shall be had to any increase in production costs at the Plant resulting from the
reduction of alumina not conforming to the contractual specifications set out in
Exhibit B.       In the event Glencore and Nordural do not reach a mutually
acceptable arrangement, the arbitration provisions under Section 11.5 shall
apply.

43



--------------------------------------------------------------------------------



 



EXHIBIT D
PRODUCT SPECIFICATIONS
Product delivered under this Agreement shall conform to the following:

     
Al
  minimum 99.70%
 
   
Si
  maximum 0.10%
 
   
Fe
  maximum 0.20%

meeting specifications for P1020

44



--------------------------------------------------------------------------------



 



EXHIBIT E
CALCULATION OF METAL PREMIUM
The metal premium will be calculated for each shipment of Product as follows:

  1)   In the event that the 6% duty on imported aluminum into the European
Union (“EU”) is in place and the European Commission has not announced in the
form of publication or otherwise that the duty will be reduced or eliminated,
the metal premium shall be *% of the LME.     2)   In the event that a change to
the duty or a change to Iceland’s duty-free status has been announced, Glencore
and Nordural shall meet within 30 days of such announcement to negotiate in good
faith a premium to cover Product delivered during the transition period. The
transition period shall be defined as the period beginning with the month in
which the change has been announced and ending in the month prior to the month
in which the change will go into effect.     3)   Once a change to the duty or a
change to Iceland’s duty-free status has gone into effect, the metal premium
shall be *.

  *   Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment and filed separately with the Securities and
Exchange Commission.

45